1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6     SONNY JAMES GUBBINE,                              Case No. 3:19-cv-00127-MMD-CLB
7                                    Plaintiff,                        ORDER
             v.
8
      RENEE BAKER, et al.,
9
                                 Defendants.
10

11          Pro se Plaintiff Sonny Gubbine filed a civil rights complaint under 42 U.S.C. § 1983.

12   Before the Court is the Report and Recommendation (“R&R” or “Recommendation”) of

13   United States Magistrate Judge Carla L. Baldwin (ECF No. 34), recommending that

14   Defendants’ motion for summary judgment (ECF No. 27) be granted. Gubbine had until

15   June 28, 2021, to file an objection. To date, no objection to the R&R has been filed. For

16   this reason, and as explained below, the Court adopts the R&R, and will grant Defendants’

17   motion for summary judgment.

18          The Court “may accept, reject, or modify, in whole or in part, the findings or

19   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

20   fails to object to a magistrate judge’s recommendation, the Court is not required to

21   conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas

22   v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,

23   1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and

24   recommendations is required if, but only if, one or both parties file objections to the

25   findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory

26   Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no

27   clear error on the face of the record in order to accept the recommendation.”).

28   ///
1           Because there is no objection, the Court need not conduct de novo review, and is

2    satisfied Judge Baldwin did not clearly err. Here, Judge Baldwin recommends granting

3    Defendants’ motion for summary judgment as Defendants have met their initial burden

4    and Gubbine has failed to present or produce evidence that would establish or create an

5    issue of fact regarding his claim that he was served with expired lunch meat. (ECF No.

6    34 at 5-7.) The Court agrees with Judge Baldwin. Having reviewed the R&R and the

7    record in this case, the Court will adopt the R&R in full.

8           It is therefore ordered that Judge Baldwin’s Report and Recommendation (ECF

9    No. 34) is accepted and adopted in full.

10          It is further ordered that Defendants’ motion for summary judgment (ECF No. 27)

11   is granted.

12          The Clerk of Court is directed to enter judgment accordingly and close this case.

13          DATED THIS 6th Day of July 2021.

14

15

16                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25
26

27

28
                                                   2
